IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION

no. 5:-O1R Sale| HZ
UNITED STATES OF AMERICA

v. : ‘CONSENT PRELIMINARY
ORDER OF FORFEITURE
LAKISHA VICTORIA MCDOUGALD :

WHER#AS, the above-named defendant has pleaded guilty pursuant to a
written plea agreement to sole count set forth the Criminal Information in this
matter, charging the defendant with offense(s) in violation of 18 U.S.C. § 641;

AND WHEREAS, the defendant consents to the terms of this Order and to the
forfeiture of the property that is the subject of this Order of Forfeiture; stipulates and
agrees that she personally obtained at least $233,913 in proceeds from the offense(s),
and further agrees that she made the proceeds unavailable as a result of her acts or
omissions and one or more of the conditions to forfeit substitute assets exists, as set
forth in 21 U.S.C. § 853(p);

AND WHEREAS, the defendant stipulates and agrees that the defendant
individually, a in eotbination with one or more co-defendants, has or had an
ownership, beneficial, possessory, or other legal interest in and/or exercised dominion
and control over the property that is subject to forfeiture herein;

AND WHEREAS, the defendant knowingly and expressly agrees to waive the

requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2(a), 32.2(b)(1),

1
32.2(b)(4), and 43 (a), including waiver of any defect respecting notice of the forfeiture
in the charging instrument or the plea colloquy; waiver of the right to a hearing to
present additional evidence respecting the forfeitability of any specific property or the
amount of any forfeiture money judgment; waiver of the right to be present during
any jackie Reweiting respecting the forfeiture of the property that is the subject of
this Order of Forfeiture or to Sencive further notice of the same; waiver of any defect
respecting the announcement of the forfeiture at sentencing; and waiver of any defect
sunset the inclusion of the forfeiture in the Court’s judgment;

| AN D WHEREAS, the defendant knowingly and expressly agrees that the
provisiohs of this Consent Preliminary Order of Forfeiture are intended to, and shall,
survive the defendant's death, notwithstanding the abatement of any underlying
criminal conviction after the entry of this Order; and that the forfeitability of any
particular property identified herein shall be determined as if defendant had
survived, and that determination shall be binding upon defendant’s heirs, successors
and assigns wsitil the agreed forfeiture, including any agreed money judgment
amount, is collected in full;

NOW, THEREFORE, based upon the Plea Agreement; the stipulations of the
parties, and all of the aviieuce af redord in this case, the Court FINDS as fact and
CONCLUDES i a matter of law that there is a nexus between the property listed
below and the. offense(s) to whisk the defendant has pleaded guilty, and that the
defendant fut had an interest in the property to be forfeited,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
1; The following neopacty is forfeited to the United States pursuant to Fed.
R. Crim. P. 35 2(6)(2) and 18 U.S.C. § 981(a)(1)(0), as made applicable by 28 U.S.C.
$2461): - /

Forfeiture Monae J sdeinent:

2) A sum of money in the amount of $233,913, representing the gross
proceeds personally obtained by the defendant as a result of the
offense(s) for which she has been convicted; and an amount for which
the defendant shall be solely liable and in satisfaction of which the
United States By forfeit substitute assets pursuant to 21 U.S.C.

_ . § 853(@). |

2, Pursuant to Fed: R. Crim. P. 32.2(b)(3) and 32.2(c)(1)(B), the United
States is wuthorized to conduct any a pursuant to the applicable Federal
Rules of Civil Procedure needed to identify, locate, or dispose of the above-referenced
property, or cher substitute assets, including depositions, interrogatories, requests
for production of documents and for admission, and the issuance of subpoenas.

3. To the extent this Order constitutes a personal forfeiture money
judgment against the defendant, in accordance with Fed. R. Crim. P. 32.2(b)(6)(A),
the United States is-not required to send or publish notice of the same, as there is no
specific property to be forfeited. However, this Order may be recorded in the records
of the Clerk of Gouri in any county in which the defendant resides or has either real
or personal prcoaety as a lien daerson, Pursuant to Rule 32.2(e) of the Federal Rules

of Criminal Procedure, the United States may move to amend this Order at any time
to forfeit other property in which the defendant has an interest, whether directly
forfeitable or substitute assets, to satisfy this forfeiture money judgment in whole or
in part; provided that the net proceeds of any forfeited assets shall be credited toward
satisfaction of the judgment upon liquidation.

4, Upon sentencing and issuance of the Judgment and Commitment Order,
the Clerk of Court is DIRECTED to incorporate areference to this Order of Forfeiture
in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), with the defendant’s
consent, this Order shall be final as to the defendant upon entry.

5. The Court shall retain jurisdiction to enforce this Onder, and:to-ameiit-
it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

May
so ORDERED, thisthe_-__ day of _ _._,.2021...

Za

Senior UNITED STATES DISTRICT JUDGE

WE ASK FOR THIS: by |
ROBERT J. HIGDON, JR. VAL Y WF
LAKI

 

  

 

 

 

United States Attorney SHA VICTORIA MCDOUGALD
i ndant
mise Ive EK
ADAM F. HULBIG N 2 OueLE Tr
Assistant United States Attorney JOSEPH E-ZESZOTARSKI, JR
Criminal Division Attorneys for the Defendant
